Citation Nr: 1614509	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-25 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for status post intra-articular fracture, right distal radius.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, His spouse


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1995 to November 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a December 2015, Board video conference hearing before the undersigned.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 30 percent disabling for status post intra-articular fracture, right distal radius.

Review of the claims file shows treatment records from the VA Medical Centers (VAMC) in Shreveport, Louisiana and Biloxi, Mississippi; and the VA Outpatient Clinic in Mobile, Alabama.  The claims file includes VA medical records from February 1997 to November 2001, August 2003 to February 2004, and May 2009 to January 2010.  The Veteran's claim was filed in December 2008 and it appears that medical records from that period of time are not associated with the claims file.  As such, the claim must be remanded for additional VA treatment records to be obtained and associated with the claims file.  Since the claims file is being returned it should be updated to include all VA treatment records regarding the Veteran compiled since November 2001.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the hearing in December 2015, the Veteran indicated that his wrist symptoms have increased a lot since he last had a VA examination in June 2012.  Additionally, the Veteran reported that he did not believe he had ever discussed any nerve damage with his VA doctors.  Review of the VA examination reflects no mention of any nerve damage and there is no notation regarding any bone loss.  Because the Veteran reports his wrist symptoms have increased since his last VA examination and the examiner failed to discuss bone loss or nerve damage, the Veteran should be afforded a new VA examination to determine the extent of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, this remand requests the association with the claims file of additional evidence regarding the Veteran's status post intra-articular fracture, right distal radius disability.  As such, and as the most recent VA examination was performed in June 2012, the Veteran must be afforded a new VA medical examination.  The VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran since November 2001.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the nature, extent and severity of his status post intra-articular fracture, right distal radius disability.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed. 

On remand, the examiner should identify any bone loss or nerve damage found to be present.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



